Citation Nr: 0919270	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  06-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for radiculopathy of 
the upper extremities.

2.  Entitlement to service connection for a bilateral carpal 
tunnel disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1991 
to January 1992, and from February 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

The issue of entitlement to service connection for a 
bilateral carpal tunnel disability is addressed in the REMAND 
portion of the decision below.


FINDING OF FACT

The Veteran's current bilateral upper extremity radiculopathy 
is related to a service-connected disability.


CONCLUSION OF LAW

A current bilateral upper extremity radiculopathy condition 
is proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for radiculopathy 
of the upper extremities which he attributes to his service-
connected cervical condition.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  When service connection is 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records (STRs) do not contain any 
complaints of, treatment for, or a diagnosis of the upper 
extremities radiculopathy.  In a report of medical history 
dated in February 2004 the Veteran reported numbness and 
tingling due to a herniated disc.  The medical examination 
report indicated that there was decreased range of motion of 
the lumbar spine.  

A private electromyographic (EMG) examination dated in April 
2006 found membrane instability of C5 innervated muscles and 
related paravertebrals, bilaterally.  Interpretation was 
bilateral C5 radiculopathy.  An examination dated in July 
2006 showed that the Veteran complained of persistent pain.  
He was diagnosed with chronic upper/lower back pain and 
bilateral C5 radiculopathy.  

VA medical records dating from January 2006 to December 2006 
show that the Veteran complained of left arm numbness in 
December 2006.  An electromyographic (EMG) examination did 
not yield a clear report.  

In November 2006 the Veteran was accorded a compensation and 
pension (C&P) peripheral nerves examination.  During the 
examination the Veteran reported that after many months of 
escort missions that required wearing the heavy armor 
equipment and riding in inadequate vehicles, he injured his 
lower back and neck.  Around 2004 he noticed that whenever he 
strained he would feel severe pain in the left arm down to 
his fingers.  He described his pain as burning, numbing and 
cramp-like.  He reported that the pain progressively 
worsened.  Sensory function examination of the right upper 
extremity revealed decreased vibration and location of the 
abnormality was in the fingertips.  Pain, light touch, and 
position sense were normal.  Sensory function examination of 
the left upper extremity revealed vibration, pain, light 
touch, and position sense were normal.  He was diagnosed with 
bilateral upper extremities condition.  An EMG study did not 
reveal evidence of "clear rad. paravertebral muscles."  The 
study was to be repeated in several weeks.  The examiner 
stated that the bilateral upper extremities condition was 
most likely caused as a result the cervical spine condition.  
The examiner opined, "[e]ven in the absence of clear EDX 
(electrodiagnostic) evidence of a radiculopathy, as it 
usually occurs in cervical radiculopathies, I believe he 
should receive the benefits of the doubt."

A private electrodiagnostic examination dated in December 
2006 showed the Veteran complaining of numbness, weakness, 
burning sensation of both hands when sneezing and cervical 
pain.  A needle EMG of both upper extremities showed 
abnormalities in paravertebral muscles bilaterally and normal 
study in the muscles of both upper extremities.  There was no 
clear evidence of cervical radiculopathy.  

The Veteran was accorded another C&P peripheral nerves 
examination in May 2007.  An electrodiagnostic examination 
revealed normal study with no cervical radiculopathy.  The 
examiner opined as follows:  "I still believe that the 
cervical complaints are valid in this Veteran, and that 
although we could not document a radiculopathy in the 
cervical region, he may still have it, as 
[electrodiagnostics] has a false negative rate close to 
40%."  

A private April 2006 EMG was interpreted to show bilateral C5 
radiculopathy.  Other testing did not find clear evidence of 
cervical radiculopathy.  The November 2006 C&P examination 
found an upper extremities condition and the examiner opined 
in favor of the Veteran stating that he had cervical 
discogenic disease with the appropriate symptoms and that his 
bilateral upper extremities condition was most likely caused 
by the cervical spine condition.  Accordingly, the Board 
finds the evidence to be in equipoise, and resolving all 
reasonable doubt in favor of the Veteran, service connection 
for bilateral upper extremity radiculopathy is warranted.  38 
C.F.R. §§ 3.102, 3.303.  

The RO has substantially satisfied the notice and duty to 
assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the appellant 
given the favorable nature of the Board's decision.


	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for radiculopathy of the upper extremities 
is granted.


REMAND

The Veteran also seeks service connection for a bilateral 
carpal tunnel disability.

STRs include a July 2004 medical examination after the 
Veteran returned from Operation Iraqi Freedom.  During the 
examination the Veteran stated a history of left wrist pain.  
He was evaluated and diagnosed with carpal bone derangements 
of the wrist.  

The Veteran's personnel records show that he was deployed to 
Southwest Asia during active duty.  He served in support of 
Operation Iraqi Freedom in Kuwait and Iraq from May 18, 2003, 
to September 13, 2003.  

The rating decision dated in May 2005 denied service 
connection for carpal tunnel.  The basis for the denial was 
that there was no clinical diagnosis of a disability.  There 
was no consideration of the Veteran's service in Southwest 
Asia or the possible application of 38 U.S.C.A. § 1117 (West 
2002) and 38 C.F.R. § 3.317 (West 2008) in regard to 
undiagnosed illnesses.  In light of the Veteran's qualifying 
service in Southwest Asia and the existence of undiagnosed 
complaints of joint pain, swelling, cramps, and numbness he 
must be afforded an appropriate examination to assess his 
claim.  

Since the claims file is being returned it should also be 
updated to include recent VA treatment records dating from 
December 6, 2006.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Request medical records from the 
San Juan VAMC dating from December 6, 
2006, to the present.  If no further 
treatment records exist, the claims 
file should be documented accordingly.

2.  The Veteran should be afforded a VA 
examination to address the issue 
involving his claim for service 
connection for carpal tunnel disorders as 
possibly related to his service in 
Southwest Asia.  The claims folder and a 
copy of this remand must be provided to 
the examiner and reviewed as part of the 
examination.  The examiner must indicate 
in the examination report that such a 
review occurred.  

The examiner should follow the 
established protocol for undiagnosed 
illness examinations.  In regard to any 
disorder that is diagnosed, the examiner 
is requested to provide an opinion 
whether there is a 50 percent probability 
or greater that the diagnosed disorder 
can be related to the Veteran's service.  
If a diagnosis cannot be provided, state 
whether there are signs and symptoms that 
represent an undiagnosed chronic illness 
due to muscle pain, joint pain, 
neurologic signs or symptoms, etc.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.

3.  After any further development deemed 
necessary, readjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 C.F.R. § 19.31(b)(1), 
which includes consideration of § 3.317, 
and be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


